    Case 21-03020-sgj Doc 68 Filed 05/10/21                    Entered 05/10/21 18:53:54            Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
UBS SECURITIES LLC, et al.,                                             )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 21-03020 (SGJ)
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

     I, Elliser Silla, depose and say that I am employed by Kurtzman Carson Consultants LLC
(“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On May 5, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Order Approving Stipulation Extending Deadline for Debtor to Answer or
          Otherwise Respond to Complaint [Docket No. 53]


Dated: May 10, 2021
                                                          /s/ Elliser Silla
                                                          Elliser Silla
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245



1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03020-sgj Doc 68 Filed 05/10/21   Entered 05/10/21 18:53:54   Page 2 of 5



                             EXHIBIT A
           Case 21-03020-sgj Doc 68 Filed 05/10/21                       Entered 05/10/21 18:53:54               Page 3 of 5
                                                                 Exhibit A
                                                           Adversary Service List
                                                          Served via Electronic Mail


              Description                        CreditorName             CreditorNoticeName                          Email
 Counsel for UBS Securities LLC and                                  Candice Marie Carson, Martin    Candice.Carson@butlersnow.com;
 UBS AG London Branch                    Butler Snow LLP             A. Sosland                      martin.sosland@butlersnow.com
 Financial Advisor to Official Committee                             Earnestiena Cheng, Daniel H     Earnestiena.Cheng@fticonsulting.com;
 of Unsecured Creditors                  FTI Consulting              O'Brien                         Daniel.H.O'Brien@fticonsulting.com
                                                                     Melissa S. Hayward, Zachery     MHayward@HaywardFirm.com;
 Counsel for the Debtor               Hayward & Associates PLLC      Z. Annable                      ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC and                                  Andrew Clubok, Sarah            andrew.clubok@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP           Tomkowiak                       sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC and                                  Asif Attarwala, Kathryn K.      asif.attarwala@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP           George                          Kathryn.George@lw.com
 Counsel for UBS Securities LLC and                                  Jeffrey E. Bjork, Kimberly A.   jeff.bjork@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP           Posin                           kim.posin@lw.com
 Counsel for UBS Securities LLC and                                                                  Zachary.Proulx@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP           Zachary F. Proulx, Jamie Wine   Jamie.Wine@lw.com
                                                                                                     rpachulski@pszjlaw.com;
                                                                                                     jpomerantz@pszjlaw.com;
                                                                    Richard M. Pachulski, Jeffrey    ikharasch@pszjlaw.com;
                                                                    N. Pomerantz, Ira D. Kharasch,   joneill@pszjlaw.com;
                                                                    James E. O’Neill, Robert J.      rfeinstein@pszjlaw.com;
                                      Pachulski Stang Ziehl & Jones Feinstein, John A. Morris,       jmorris@pszjlaw.com;
 Counsel for the Debtor               LLP                           Gregory V. Demo                  gdemo@pszjlaw.com
 Counsel for UBS Securities LLC and                                 Michael J. Merchant, Sarah E.    merchant@rlf.com;
 UBS AG London Branch                 Richards, Layton & Finger PA Silveira                          silveira@rlf.com
                                                                                                     mclemente@sidley.com;
                                                                     Matthew Clemente, Alyssa        alyssa.russell@sidley.com;
 Counsel for Official Committee of                                   Russell, Elliot A. Bromagen,    ebromagen@sidley.com;
 Unsecured Creditors                  Sidley Austin LLP              Dennis M. Twomey                dtwomey@sidley.com
                                                                                                     preid@sidley.com;
                                                                     Penny P. Reid, Paige Holden     pmontgomery@sidley.com;
 Counsel for Official Committee of                                   Montgomery, Juliana Hoffman,    jhoffman@sidley.com;
 Unsecured Creditors                  Sidley Austin LLP              Chandler M. Rognes              crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                Page 1 of 1
Case 21-03020-sgj Doc 68 Filed 05/10/21   Entered 05/10/21 18:53:54   Page 4 of 5



                             EXHIBIT B
                            Case 21-03020-sgj Doc 68 Filed 05/10/21             Entered 05/10/21 18:53:54         Page 5 of 5
                                                                         Exhibit B
                                                                   Adversary Service List
                                                                 Served via First Class Mail

           Description                  CreditorName          CreditorNoticeName              Address1         Address2       City    State      Zip
 Counsel for UBS Securities LLC                            Candice Marie Carson,        2911 Turtle Creek,
 and UBS AG London Branch           Butler Snow LLP        Martin A. Sosland            Suite 1400                        Dallas      TX      75219
 Counsel for UBS Securities LLC                            Andrew Clubok, Sarah         555 Eleventh Street,
 and UBS AG London Branch           Latham & Watkins LLP   Tomkowiak                    NW, Suite 1000                    Washington DC       20004
 Counsel for UBS Securities LLC                            Asif Attarwala, Kathryn K.   330 North Wabash
 and UBS AG London Branch           Latham & Watkins LLP   George                       Avenue, Ste. 2800                 Chicago     IL      60611
 Counsel for UBS Securities LLC                            Jeffrey E. Bjork, Kimberly   355 S. Grand Ave.,
 and UBS AG London Branch           Latham & Watkins LLP   A. Posin                     Ste. 100                          Los Angeles CA      90071
 Counsel for UBS Securities LLC                            Zachary F. Proulx, Jamie
 and UBS AG London Branch           Latham & Watkins LLP   Wine                         885 Third Ave.                   New York     NY      10022-4834
 Counsel for UBS Securities LLC     Richards, Layton &     Michael J. Merchant, Sarah                     920 North King
 and UBS AG London Branch           Finger PA              E. Silveira                  One Rodney Square Street         Wilmington   DE      19801




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 1 of 1
